Citation Nr: 0109202	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES
1.  Entitlement to service connection for degenerative 
changes in the lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
shrapnel wound, penetrating, right flank, muscle group XX.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The claim of entitlement to an evaluation in excess of 20 
percent for shrapnel wound, penetrating, right flank, muscle 
group XX, will be addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's lumbar spine appeal.

2.  The preponderance of evidence shows that degenerative 
changes in the lumbar spine are not etiologically related to 
active military duty.


CONCLUSION OF LAW

Degenerative changes in the lumbar spine were not incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 1991, as amended by The Veterans Claims Assistance 
of Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran claims that degenerative changes in his lumbar 
spine are the result of service-connected wounds he received 
during World War II.  In connection with the claim, he has 
been afforded a VA examination.  The examiner offered 
evidence regarding the etiology of the degenerative changes 
in the veteran's lumbar spine.  The Board thus concludes that 
the duty to assist the veteran pursuant to the Act has been 
fulfilled.

A veteran may be granted service connection for a disability 
resulting from a disease or an injury incurred or aggravated 
by active service.  38 C.F.R. § 1110 (2000).  Service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310.  
Generally, a grant of service connection requires that the 
veteran offer competent medical evidence of a current 
diagnosis, an injury or disease incurred during active duty, 
and a nexus or link between them.  The veteran need not offer 
a preponderance of evidence; rather, the evidence must be in 
equipoise for a grant of service connection to be warranted.

According to a VA examination report from December 1999, the 
veteran has degenerative changes in his lumbar spine.  He 
indicated that he had stiffness in his back in recent years, 
and he had lost motion around the lumbar spine.  He said he 
had pain, and the service-connected shell fragment wound had 
left a piece of shrapnel in his back.  The veteran indicated 
that he ambulated with a cane.  X-rays confirmed that there 
was a single round metallic foreign body in the left lower 
abdomen either in the abdominal cavity or peritoneal cavity 
versus the abdominal wall.  The X-ray showed that there was 
extensive arterial calcification and mild marginal 
osteophytes throughout the lumbar spine.  

In light of the VA examination report, the Board finds that 
the veteran does indeed have a current back condition.  
However, the same VA examination report that confirmed the 
existence of the condition shows that there is no etiological 
connection between the degenerative changes and active 
military duty.  Specifically, the examiner said, "[a]t the 
present time, [I am] unable to find any back disability 
related to the veteran's penetrating shell fragment wounds.  
Virtually all of this veteran's back pain problems can be 
related to advanced age and degenerative changes."

This statement is clearly probative as to the etiology of the 
degenerative changes in the veteran's spine.  The examiner 
has the requisite medical training needed to make the 
opinion, and the record reflects that he made a physical 
examination of the veteran's lumbar back prior to making the 
conclusion.  After a review of the X-rays, the examiner 
offered an opinion that there was no relationship between 
degenerative changes in the back and active military duty.  
Instead, the back problems were related to advancing age.  
The Board further notes that the examiner must have been 
aware of the retained foreign body in the veteran's back 
because he indicated as such in the examination report.  
Nevertheless, he indicated that there was no etiologic 
connection.  This examiner's opinion is contradicted by no 
other evidence, other than the own belief of the veteran, and 
there is no evidence that he has the requisite medical 
knowledge, training, or expertise to qualify him to render an 
opinion on the diagnosis or causation of disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his own belief that there is a relationship between either 
active duty or to the service-connected shell fragment wounds 
does not create sufficient probative value to outweigh the VA 
examiner's opinion or to place the evidence in equipoise.  In 
light of the December 1999 statement, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for degenerative changes 
in the lumbar back.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
shrapnel wound, penetrating, right flank, muscle group XX is 
denied.


REMAND

The veteran incurred three shrapnel wounds from an exploding 
shell during World War II.  One piece of shrapnel injured his 
shoulder, one hit him in the right flank, and a third 
impacted on his right thigh.  He has established service 
connection for (1) shrapnel wound, right flank, with 
resection of bowel, laceration of liver, and contusion of 
splenic flexure (40 percent), (2) shrapnel wound, 
penetrating, right axilla, with compound fracture, right 
scapula, Muscle Group I (30 percent), (3) shrapnel wound, 
penetrating, right flank, Muscle Group XX (20 percent), (4) 
shrapnel wound scar on the right thigh (zero percent), and 
(5) postoperative scars on the right shoulder (zero percent).  
The subject of this remand is the shrapnel wound, 
penetrating, right flank, Muscle Group XX.  Apparently, the 
veteran has two ratings for the injury to the right flank.  
One rating is in recognition of the internal damage caused by 
the shell to the right flank, and another rating is in 
recognition of the muscle damage to the right flank.  Because 
the veteran has established service connection for separate 
aspects of the right flank injury, it is necessary for proper 
adjudication of this claim to obtain further distinction 
between those aspects of the February 1945 injury.  In other 
words, while the Board does not dispute that the right flank 
injury caused compensable internal injuries the liver, bowel, 
and splenic flexure, in addition to compensable damage to 
Muscle Group XX, it is not possible to distinguish for rating 
purposes between these injuries unless the examiner on remand 
makes more specific findings than did the examiner in 
December 1999.  Where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

The Board will chronicle the December 1999 findings for 
purposes of clarification.  The examiner at that time 
indicated that the right flank injury was the most serious of 
the three shell fragment wounds.  The shell fragment entered 
the veteran's right posterolateral flank immediately superior 
to the right posterolateral iliac crease.  This caused 
laceration of the right lobe of the liver and a contusion to 
the splenic flexure, presumably implying splenic flexure of 
the colon, indicating that this penetrating wound coming from 
the low posterolateral right back not only lacerated the 
right lobe of the liver but traveled anterior and to the left 
through retroperitoneal tissue.  Examination of the veteran's 
skin showed a five-centimeter scar in the right 
posterolateral low back region immediately superior to the 
lateral posterior iliac crease.  No substantial tissue 
deficit was identified beneath or inferior to the entry wound 
scar.  There was a single retained metallic foreign body in 
the left lower quadrant of the abdomen.  

The function of Muscle Group XX is the postural support of 
the body, extension and lateral movements of the spine.  The 
applicable VA regulation provides that in such instances 
where the resultant level of disability is moderate in 
nature, a 20 percent disability evaluation shall be assigned; 
a 40 percent disability evaluation shall be assigned only 
when resultant disability can be considered to be moderately 
severe in nature.  A severe disability warrants 60 percent 
evaluation.  See 38 C.F.R. § 4.73, Code 5320.

Under 38 C.F.R. § 4.73, moderate disability of muscles is 
contemplated when there is a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement or prolonged 
infection.  There is a service department record or other 
evidence of inservice treatment for the wound.  There is a 
record of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. The 
objective findings include entrance and (if present) exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue.  There is some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound. There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements. The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  See 38 C.F.R. § 4.56(d)(3), effective from July 
3, 1997.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The examiner should consider these regulations in making 
relevant findings at the examination, and the Board is 
remanding this case to the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
his residuals of a shrapnel wound to 
Muscle Group XX since the VA examination 
in December 1999.  All records identified 
that are not already on file should be 
obtained and associated with the claims 
file.

2.  After completion of the above 
development, and even if no records are 
obtained, the veteran should be provided 
a VA examination to determine the 
severity and extent of the damage to 
Muscle Group XX.  The examiner should 
review the applicable evidence in the 
claims file and perform all tests and 
studies.  The examiner should distinguish 
between damage to Muscle Group XX and all 
other manifestations of the wound to the 
right flank, and characterize the damage 
to the applicable muscle group as 
"moderate," "moderately severe," or 
"severe."

3.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
rate the veteran's residuals of a shell 
fragment wound to Muscle Group XX.  If 
not, the reports should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  The RO should 
also take any action it feels is 
necessary to ensure compliance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The RO should then adjudicate the 
issues of an increased rating for a 
muscle injury to the right flank, Muscle 
Group XX, on the basis of all pertinent 
evidence of record and all applicable 
statutes, regulations, and case law.  If 
any determination remains unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to fulfill the duty to assist and to obtain additional 
medical development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



